DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) 	A product and a process specially adapted for the manufacture of said product; or

(3) 	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) 	A process and an apparatus or means specifically designed for carrying out the said process; or
(5) 	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6 and 16-20, drawn to a pulsed compression reactor comprising a reactor housing and two pistons.
Group II, claims 7-15, drawn to a pulsed compression reactor comprising a rotor, a stator, and one or more pistons.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The invention of Group I (see claim 1) is drawn to a pulsed compression reactor comprising a reactor housing provided with a first passage and a second passage leading to an 
The invention of Group II (see claims 7 and 12) is drawn to a pulse compression reactor comprising a reactor housing that comprises a rotor and a stator, where the rotor defines an interior volume; one or more pistons positioned in the interior volume; and at least a first passage in fluid communication with the interior volume; wherein the first passage aligns with one or more passages in the stator when the rotor spins (claim 7); and wherein both the rotor and the one or more pistons spin in the same direction, and the rotor spins at a non-constant velocity (claim 12).
The common technical feature between the inventions of Groups I and II is thus a pulsed compression reactor comprising a reactor housing, a passage, and a piston.  
However, the inventions of Groups I and II lack unity of invention because even though the inventions of these groups require this common technical feature, the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bergman et al. (WO 94/28745) or Bauer (US 4,296,221).  Berman et al. (see FIG. 1) discloses a compression reactor comprising a reactor housing (i.e., defined by a cylinder member 1, a first end member 2, and a second end member 3), a passage (i.e., via a first connection channel 13; a second connection channel 17), and a piston (i.e., a high-pressure piston 4 secured to a low-pressure piston 6; a plunger 15).  In addition, Bauer (see FIG. 1, 4) discloses a compression reactor comprising a reactor housing (i.e., defining a working zone/reaction chamber 13, 35), a 11, ports 16; or via ports 33, 32), and a piston (i.e., one piston 15; or two pistons 31a, 31b).
The differing technical features between the inventions of Groups I and II (i.e., a compression reactor comprising two types of pistons which axially translate, in claim 1; versus a compression reactor comprising a rotor, a stator, and at least one piston within an interior volume of the rotor, wherein both the rotor and the at least one piston spin, in claims 7 and 12) each solve different technical problems, and therefore, the differing technical features cannot be considered to correspond to special technical features.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774